June 23, 1994     UNITED STATES COURT OF APPEALS

                      FOR THE FIRST CIRCUIT

                                             

No. 93-2227

                   AIR LINE PILOTS ASSOCIATION,

                       Plaintiff, Appellee,

                                v.

                 PRECISION VALLEY AVIATION, INC.,

                      Defendant, Appellant.

                                             

                           ERRATA SHEET

     The opinion of the court issued on June 7, 1994 is corrected
as follows:

     On page 16, line 13,  at the end of the sentence,  after the
word "further."   add a new footnote number 7.

  7. The current version  of Fed. R. Civ. P.  5(e) provides,
     inter  alia,  that "[t]he  clerk  shall  not refuse  to
                
     accept for filing any  paper presented for that purpose
     solely  because it is  not presented in  proper form as
     required  by   these  rules  or  any   local  rules  or
     practices."   Appellant  neither  cited  this rule  nor
     relied  on it in any way and has, therefore, waived any
     potential benefit which might accrue from it.  For this
     reason, we do not refer to the rule in the body of this
     opinion.   But we note that, in all events, the clerk's
     refusal to accept the noncompliant motion for filing in
     this case was backed by the judge's specific order, see
                                                            
     Chronology,  supra, at  No.  4, leaving  the record  in
                       
     essentially the  same posture as though  the motion had
     been  received  and  then  stricken.   Any  error  was,
     therefore, harmless.

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 93-2227

                   AIR LINE PILOTS ASSOCIATION,

                       Plaintiff, Appellee,

                                v.

                 PRECISION VALLEY AVIATION, INC.,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]
                                                          

                                             

                              Before

                      Selya, Circuit Judge,
                                          

                  Bownes, Senior Circuit Judge,
                                              

                    and Boudin, Circuit Judge.
                                             

                                             

     E. Scott Smith, with whom Michael J. Minerva, Jr. and Ford &
                                                                 
Harrison were on brief, for appellant.
        
     Jerry D. Anker for appellee.
                   

                                             

                           June 7, 1994

                                             

          SELYA, Circuit Judge.  This case took wing when the Air
          SELYA, Circuit Judge.
                              

Line  Pilots  Association  (ALPA),  a  labor  organization,  sued

defendant-appellant Precision Valley  Aviation, Inc.  (Precision)

to  compel arbitration of a  grievance initiated by  the union on

behalf  of  certain probationary  employees  (all  pilots).   The

district  court  ordered  Precision  to  arbitrate  the  dispute.

Precision now seeks to test the substance of the district court's

order.   We  do  not  reach that  destination:    the absence  of

appellate jurisdiction defeats the main thrust of the appeal, and

what remains does not require us to extend our flight much beyond

takeoff.

                                I.
                                  

                           A Chronology
                                       

          This appeal is enveloped in  a jurisdictional fog.   We

attempt to clear the air by chronicling the events that frame the

jurisdictional issue.

               1.August 17, 1993:  The  district court,
                                
          acting  on a  motion  for  summary  judgment,
          entered  a final judgment  in ALPA's favor on
          count 1 of its complaint.  At  the same time,
          the court dismissed count 2 of the  complaint
          for want of subject matter jurisdiction.  The
          second  part   of   the  court's   order   is
          immaterial to this appeal.

               2.August 30, 1993:   Precision attempted
                                
          to  move for  reconsideration, but  failed to
          comply  with  an   applicable  local   rule.1

                    

     1District courts are empowered  to make local rules for  the
administration of the court docket.  See Fed. R. Civ. P. 83.  The
                                        
District of New Hampshire  has promulgated a set of  local rules.
One  such rule provides that, with regard to most motions, "[t]he
moving party shall certify to  the court that he has made  a good
faith  attempt  to  obtain  concurrence in  the  relief  sought."

                                3

          Consequently, the clerk  of court refused  to
          accept the defective pleading (which we shall
          refer  to  as  the  noncompliant  motion) for
          filing.

               3.August 31, 1993.  The  district court,
                                
          acting  at ALPA's request, entered an amended
          judgment  clarifying  the original  judgment.
          On the same date, Precision filed a notice of
          appeal.

               4.September 1, 1993:  The district court
                                  
          entered  an "Order  of Refusal  of Pleading,"
          endorsing  the clerk's  refusal to  place the
          noncompliant motion on record.

               5.September 9, 1993:  Precision served a
                                  
          new motion for reconsideration of  the August
          17  judgment.    This  motion  satisfied  the
          requirements of the local rules.

               6.September 10, 1993:   Precision  filed
                                   
          the September 9 motion in the clerk's office.
          It also requested a  stay of judgment pending
          appeal.  On the same date, Precision withdrew
          its first notice of appeal.

               7.September  22,  1993:    The  district
                                     
          court   entered   an   order   declining   to
          reconsider  the  final  judgment and  denying
          Precision's request  for a  stay.   The court
          stated  that  a  motion  for  reconsideration
          should have been  served on or before  August
          27,  and  that   Precision's  efforts   were,
          therefore,  untimely.    The court  erred  in
          identifying the end date; taking into account
          the  special directives  of the  Civil Rules,
          see   Fed.  R.   Civ.  P.   6(a)  (explaining
             
          principles  governing computation  of periods
          of 10  days or  less), the 10-day  period for
          filing  a   motion  to  alter  or  amend  the
          judgment, Fed.  R.  Civ. P.  59(e),  did  not
          expire until August 31.

                    

D.N.H.  Loc. R.  11(b).   This rule  applies foursquare  to post-
judgment  motions (such  as  are at  issue in  this  case).   See
                                                                 
Clausen  v. Sea-3, Inc.,      F.3d    ,      (1st Cir. 1994) [No.
                       
93-1106, slip  op.  at  42]  (explaining that  Local  Rule  11(b)
applies  to all motions other than those filed during trial); see
                                                                 
also D.N.H. Loc. R. 11(a)(1).
    

                                4

               8.October  7, 1993:   Precision  filed a
                                 
          motion for reconsideration  of the  September
          22  order (having  served  the  motion a  day
          earlier).   In this motion, Precision pointed
          out  the  court's  computational   error  and
          contended  that  the noncompliant  motion met
          the applicable time constraints.

               9.October    12,    1993:       Although
                                       
          acknowledging  its  computational error,  the
          district    court    nevertheless    remained
          steadfast  and  denied Precision's  October 7
          motion.      The   court   noted   that   the
          noncompliant motion did  not conform to Local
          Rule 11(b)  and  was, therefore,  a  nullity.
          The September 9 motion also lacked force,  as
          that  motion  was  neither served  nor  filed
          within the requisite 10-day period.

               10.October 13, 1993:   The court entered
                                  
          a further judgment commemorating  the October
          12 order, as required by Fed.  R. Civ. P. 58.
          See Fiore  v. Washington County  Comm. Mental
                                                       
          Health  Ctr., 960  F.2d  229,  233 (1st  Cir.
                      
          1992) (en banc).

               11.November  5,  1993:   Precision filed
                                    
          its  notice of  appeal, seeking  to challenge
          (a) the August 17 judgment, (b) the September
          22 order, and (c) the October 13 judgment.

                               II.
                                  

                             Analysis
                                     

                                A.
                                  

          In  civil cases  in which  the United  States is  not a

party,  a notice  of  appeal must  be  filed within  thirty  days

following  the entry  of final  judgment.   See Fed.  R. App.  P.
                                               

4(a)(1).   The  requirement for  punctual filing  of a  notice of

appeal is obligatory and jurisdictional.  See Browder v. Illinois
                                                                 

Dep't  of Correction,  434  U.S. 257,  264  (1978); Feinstein  v.
                                                             

Moses, 951  F.2d 16, 19 (1st Cir.  1991).  Precision filed notice
     

of the instant appeal on November 5, 1993   far  more than thirty

                                5

days  after the  entry of  the  August 17  judgment.2   Thus, the

threshold issue is whether some idiosyncratic feature of the case

breathed life into the (apparently tardy) notice of appeal.

          Appellant  offers a variety  of possible scenarios, all

of which implicate Fed. R.  Civ. P. 59(e).  In terms, a motion to

alter or amend a  judgment, made under that rule,  interrupts the

running  of the appeal period as long  as it is "served not later

than 10 days after entry of  the judgment."  Thereafter, an order

disposing  of  the  motion  restarts  the  appeal  period.    See
                                                                 

Feinstein, 951 F.2d at 18; see also Fed. R. App. P. 4(a)(4).  The
                                   

rule's  10-day  window is  mandatory  and  jurisdictional.3   See
                                                                 

Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir. 1992); Barrett v.
                                                              

United States, 965 F.2d  1184, 1187 (1st Cir.  1992).  Thus,  the
             

period  set  for  prosecuting a  Rule  59(e)  motion  may not  be

extended.  See Fed. R. Civ. P. 6(b) (explaining that the district
              

                    

     2The parties agree that final judgment entered on August 17,
1993.  Though the  district court entered an amended  judgment on
August 31, 1993, see  Chronology, supra, at No. 3,  the amendment
                                       
served strictly as a means of clarification and did not alter the
parties' substantive rights under  the preexisting judgment.  The
settled rule is that the non-substantive revision of a previously
entered judgment  does not restart or otherwise affect the period
within  which  appellate  review must  be  sought.    See FTC  v.
                                                             
Minneapolis-Honeywell Co., 344  U.S. 206, 211-12  (1952).  It  is
                         
only when the judgment-issuing  court alters matters of substance
or resolves some genuine  ambiguity that the entry of  an amended
judgment winds the appeals clock anew.  See id.; see also Charles
                                                                 
v.  Daley, 799  F.2d 343,  348 (7th  Cir. 1986).   In  this case,
         
Precision never has contended that entry of  the amended judgment
signalled the commencement of a new appeal period.

     3The  timeliness of a Rule 59(e) motion is determined by the
date  of service, not  the date  of filing.   See  Perez-Perez v.
                                                              
Popular  Leasing Rental, Inc., 993 F.2d 281, 283 (1st Cir. 1993);
                             
Roque-Rodriguez  v. Lema Moya, 926 F.2d 103, 107 (1st Cir. 1991);
                             
Rivera v. M/T Fossarina, 840 F.2d 152, 154 (1st Cir. 1988).
                       

                                6

court "may not extend the time for taking any action" under  Rule

59(e)); see also de la Torre v. Continental Ins. Co., 15 F.3d 12,
                                                    

14  (1st Cir. 1994);  Feinstein, 951  F.2d at  19; Rivera  v. M/T
                                                                 

Fossarina, 840 F.2d 152, 154 (1st Cir. 1988).
         

          This  is not to  say that a  motion for reconsideration

filed  after  the 10-day  window  closes  is completely  inutile.

While  such a  motion  will not  extend  the appeal  period,  the

district court,  so long  as it still  retains jurisdiction,  may

choose to  grant the requested relief.   See Jusino v. Zayas, 875
                                                            

F.2d  986,  989-90 &  n.3  (1st Cir.  1989)  (discussing district

court's inherent  power to  correct errors  in its  own decrees).

Moreover,  if  such  a motion  is  denied,  the  movant may  seek

appellate review of  the denial.   See Rodriguez-Antuna v.  Chase
                                                                 

Manhattan Bank Corp., 871 F.2d 1, 2 (1st Cir. 1989).  We caution,
                    

however,  that a timely appeal from an order denying a motion for

reconsideration brought other than  in conformity with Rule 59(e)

does not  "resurrect [the  appellant's] expired right  to contest

the merits  of the  underlying judgment,  nor bring  the judgment

itself before [the court of appeals] for review."  Id.
                                                      

                                B.
                                  

          It is against this tightly woven backdrop that  we turn

to appellant's  asseverational array.  Appellant's  central claim

is  that,   whatever  its  deficiencies  might   have  been,  the

noncompliant  motion was  a timely-filed  Rule 59(e)  motion and,

therefore, tolled the appeal  period in respect to the  August 17

judgment.  We do not agree.

                                7

          This  initiative depends  on  the  significance of  the

admitted  defect in  the  motion    the  motion plainly  did  not

satisfy  the   requirements  of  the   local  rules      and  the

supportability of the  lower court's response  to it.   Appellant

attempts to shrug off the matter of noncompliance, contending, in

effect, that Local  Rule 11(b)  is somewhat silly,  and that  the

district  court's slavish  adherence to  it sanctifies  "an empty

formality."

          We  think  appellant  presumes  too  much.    Rules  of

procedure  are vitally  important  in judges'  efforts to  manage

burgeoning caseloads  with some semblance of  efficiency.  Within

wide  limits, it  is for  courts, not  litigants, to  decide what

rules  are desirable  and how  rigorously to  enforce them.   See
                                                                 

Maldonado-Denis  v. Castillo-Rodriguez,      F.3d     ,      (1st
                                      

Cir.  1994)  [No.  93-2012, slip  op.  at  16]  ("The judge,  not

counsel, must run  the court and set the agenda.").   Valid local

rules  are an important vehicle  by which courts  operate.4  Such

rules carry the  force of law, see 12 Charles  A. Wright & Arthur
                                  

R. Miller, Federal Practice  & Procedure   3153 (1973),  and they
                                        

are binding upon  the litigants  and upon the  court itself,  see
                                                                 

United  States v.  Diaz-Villafane,  874 F.2d  43, 46  (1st Cir.),
                                 

cert. denied, 483 U.S. 862 (1989).  Consequently, the court below
            

acted appropriately in refusing to disregard Local Rule 11(b).

                    

     4This court has recently upheld the  validity of D.N.H. Loc.
R. 11(b), see Clausen v. Sea-3, Inc.,     F.3d    ,     (1st Cir.
                                    
1994) [No.  93-1106,  slip  op.  at  42-43],  and  appellant  has
advanced no plausible claim of invalidity.

                                8

          By  like  token, we  do not  discern  any error  in the

court's application  of the  rule.   District courts  enjoy broad

latitude  in administering  local  rules.   See United  States v.
                                                              

Roberts, 978  F.2d 17,  20 (1st  Cir. 1992); Diaz-Villafane,  874
                                                           

F.2d at 46.  In the  exercise of that discretion, district courts

are entitled  to demand adherence to  specific mandates contained

in  the rules.  See, e.g., Clausen  v. Sea-3, Inc.,     F.3d    ,
                                                  

     (1st Cir.  1994) [No.  93-1106, slip  op. at  43]; Witty  v.
                                                             

Dukakis, 3 F.3d 517,  519 (1st Cir. 1993); Jardines  Bacata, Ltd.
                                                                 

v.  Diaz-Marquez, 878 F.2d 1555,  1560 (1st Cir.  1989); see also
                                                                 

Mendez v. Banco Popular de  Puerto Rico, 900 F.2d 4, 7  (1st Cir.
                                       

1990) ("Rules are rules   and the parties must play by them.").

          In this  instance,  the  local  rules  explicitly  warn

litigants  that the  court will  "not accept  any motions  not in

compliance  with  procedures  outlined  in  [the  local  rules]."

D.N.H.  Loc. R. 11(a)(1).   This provision, aposematic  in and of

itself,  is  reinforced  by  a  further  provision  that  clearly

contemplates the striking of  noncompliant pleadings.  See D.N.H.
                                                          

Loc.  R. 2(f).5    Mindful of  this profusion  of  red flags,  we

                    

     5Appellant senses a possible contradiction in the district's
local rules.   We perceive  no inconsistency.   While Local  Rule
2(f) instructs that  "[d]ocuments which fail  to comply with  the
provisions of these rules shall be filed by the clerk, subject to
being stricken by the court," Local Rule  11(a)(1) instructs that
"[t]he  Clerk shall not accept any motions not in compliance with
procedures outlined in these Rules."  The latter rule is narrowly
tailored and relates specifically to  motions.  Hence, it governs
in  cases  involving nonconforming  motions.    See generally  2B
                                                             
Norman J. Singer, Sutherland  Statutory Construction   51.05 (5th
                                                    
ed.  1992) (explaining  that, when  two  statutes are  in seeming
conflict, the more specific statute ordinarily controls).

                                9

cannot   say  that   the  judge   responded  inappropriately   to

appellant's breach of Local Rule 11(b).  See Clausen,     F.3d at
                                                    

    [slip op. at 43]  (holding that a district court, sitting  in

New  Hampshire,  is entitled  to  enforce  Local  Rule  11(b)  by

refusing  to accept a  noncompliant motion for  filing); see also
                                                                 

Atlas Truck Leasing, Inc. v. First NH Banks, Inc.,  808 F.2d 902,
                                                 

903 (1st  Cir. 1987)  (holding, in analogous  circumstances, that

the trial court's application of a  rule will only be reversed if

its disposition  "results in  clear injustice").   Indeed,  it is

difficult to imagine  how a judge could  be found to  have abused

his  discretion in  following the  very course  of action  openly

advocated by the court's rules.

                                C.
                                  

          Appellant's   next   argument    is   ingenious,    but

unpersuasive.   Although  phrased in  various ways,  the argument

amounts to a claim  that the September 9 motion,  see Chronology,
                                                     

supra  at  No.  5,  somehow  related  back  to  the date  of  the
     

noncompliant motion or  served to reinstate that  motion nunc pro
                                                                 

tunc.
    

          The short, dispositive answer to this claim is that the

local  rules do  not accord  a noncompliant  motion any  force or

effect.   To the contrary,  the rules rather conspicuously convey

the court's intention to treat  noncompliant motions as null  and

void.  See  D.N.H. Loc.  R. 11(a)(1) (stating  that the clerk  of
          

court shall  refuse to  accept noncompliant motions  for filing);

see  also  D.N.H.  Loc.  R. 2(f)  (explaining  that  noncompliant
         

                                10

documents are subject to being stricken).

          If there is any  lingering doubt as to this  reading of

the local rules   and we see no room for any such dubiety   it is

dispelled by  the instruction  contained in the  district court's

order of  refusal,  Chronology, supra,  at No.  4, which  stated:
                                     

"When/if   resubmitted,    the   [motion]   should    contain   a

recertification  of service  on opposing  counsel/parties."   The

order of refusal also discussed the possibility that resubmission

of the motion might "bring the filing outside of a  specific date

as set by court rule."  In other words, the court made plain that

the  old motion  was dead  and that  a new  motion, having  a new

filing  date,  would  be  required.    Since  a district  court's

plausible  construction  of its  own  local rule  is  entitled to

considerable  deference, see,  e.g.,  City of  Waltham v.  United
                                                                 

States Postal Serv., 11  F.3d 235, 243 (1st Cir.  1993); see also
                                                                 

12  Wright  & Miller,  supra,    3153  (1973), this  viewpoint is
                            

telling.

          To sum up, the  noncompliant motion was a nullity.   It

follows  inexorably that  the September 9  motion did  not relate

back to the earlier motion or supplant it nunc pro tunc.  Rather,
                                                       

the new motion had to  be evaluated on its  own merit, not as  an

extension of the noncompliant motion.  So viewed, the September 9

motion cannot serve as a vehicle for restarting the appeal period

because  it was filed beyond the 10-day period stipulated in Rule

59(e).

                                D.
                                  

                                11

          Appellant's  next  attempt  to   reach  the  August  17

judgment smacks of trying to cram a square peg into a round hole.

Precision  posits  that  an  appellate court  may  grant  special

dispensation from the temporal requirement for docketing a notice

of  appeal "where  an appellant  has filed  a belated  motion for

reconsideration and relied on the district court's statement that

the motion  was timely in forgoing the timeous filing of a notice

of appeal."  Feinstein, 951 F.2d at 19; see also Thompson v. INS,
                                                                

375 U.S. 384, 386-87 (1964) (per  curiam).  It then hints that it

is  deserving of sanctuary under  this principle.   We agree with

appellant's premise   a limited  exception does exist for "unique

circumstances"    but we disagree  with its conclusion  that this

appeal is  eligible  for  such special  swaddling.    We  explain

briefly.

          There are two preconditions  to the availability of the

"unique circumstances" exception.   First, the exception "applies

only where a party has performed an act which,  if properly done,

would  postpone  the  deadline  for filing  his  appeal  and  has

received specific  assurance by a judicial officer  that this act

has been properly done."  Osterneck v. Ernst & Whinney,  489 U.S.
                                                      

169,  179 (1989).  Second,  the court's action  or statement must

have occurred at a point when, had the party not been led astray,

it would have  been able to file a timeous notice of appeal.  See
                                                                 

Feinstein,  951 F.2d  at  20.    Here,  neither  precondition  is
         

satisfied, for the district  court did nothing to  lull appellant

into inactivity.

                                12

          Appellant's contrary claim has two prongs.  One centers

around the  district court's  initial denial  of the  September 9

motion.  See  Chronology, supra, at No. 7.   This prong is easily
                               

blunted.    After all,  the  court ruled  unequivocally  that the

motion  was untimely vis-a-vis the final judgment.  The fact that

the  court  made  an  erroneous  calculation  in  the  course  of

announcing  its ruling was unfortunate   but, given the denial of

the motion, the bevue could not  in any way have lulled appellant

into a false sense of security regarding filing deadlines.

          The  remaining  prong of  appellant's claim  focuses on

Precision's  ostensible  belief  that,  when  the district  court

rejected the noncompliant motion, it (Precision) could refile the

motion nunc pro tunc after paying belated obeisance to Local Rule
                    

11(b).  But  if appellant  harbored this belief,  it was  wishful

thinking   not premised  on anything that the district  court did

or said.  Indeed, the order  of refusal expressly stated that "if

the resubmission of  said pleading will bring the  filing outside

of a specific date as  set by court rule or court order, a motion

for extension must accompany the refiling."

          That effectively ends the matter.  Where a party claims

to have relied to its detriment  on a trial judge's statement  or

action,  it  can   derive  no  benefit  unless  its  reliance  is

objectively reasonable.  See Feinstein, 951 F.2d at 20; Pinion v.
                                                              

Dow Chemical, 928 F.2d  1522, 1532 (11th Cir.), cert  denied, 112
                                                            

S.  Ct. 438 (1991).   Here,  especially in  light of  the court's

specific admonition,  Precision could not  reasonably have relied

                                13

on  the refusal  of the  noncompliant motion  as evidence  that a

resubmission would be accepted nunc pro tunc.
                                            

          Appellant's remaining attempts  to reach the underlying

judgment  are meritless and do  not require discussion.   We lack

jurisdiction to review the August 17 judgment.

                                E.
                                  

          Appellant also  contends that the district  court erred

in  denying  its two  later  motions  for reconsideration.    See
                                                                 

Chronology, supra, at Nos. 5-6, 8.  Although the notice of appeal
                 

is timely as to these  rulings,6 it does not serve to  reopen the

expired  appeal period  vis-a-vis the  underlying judgment.   See
                                                                 

Rodriguez-Antuna, 871 F.2d at 2; Appeal of Sun Pipe Line Co., 831
                                                            

F.2d  22,  24-25 (1st  Cir. 1987),  cert.  denied, 486  U.S. 1055
                                                 

(1988).     In   the  circumstances   of  this   case,  appellate

jurisdiction  is  restricted to  the September  22 order  and the

October 13 judgment.

          As  a practical  matter, the  October 13  judgment adds

very  little to the mix.  That judgment memorializes the district

court's denial of the  October 6 motion for reconsideration.   To

                    

     6The district court  denied the September 9 motion  by order
entered September 22, 1993.  See Chronology, supra, at No. 7.  We
                                                  
assume arguendo, favorably to  appellant, that the ensuing motion
               
for  reconsideration, filed  on  October 6,  see  id. at  No.  8,
                                                     
suspended  the running  of the  appeal period  with respect  to a
possible appeal of  the September 22 order.  See  Fed. R. Civ. P.
                                                
59(e); Fed. R.  App. P. 4(a)(1).  On this  assumption, the appeal
period began to run afresh on October 13, following the denial of
appellant's October 6  motion.   The notice of  appeal was  filed
within thirty days of  this date.  See Chronology,  supra, at No.
                                                         
11.

                                14

the extent that  the motion successfully  sought correction of  a

misstatement  made by  the  district court  in  the September  22

order, see Chronology, supra, at No. 7, appellant  prevailed, and
                            

cannot  appeal.    To  the  extent  that  the  October  6  motion

unsuccessfully sought a change  in the bottom-line disposition of

the case,  the court's rejection of  it stands on a  par with the

court's rejection of the  September 9 motion for reconsideration,

memorialized  in the September 22 order.  Accordingly, we discuss

only the September motion and order   but we do so on the express

understanding that our comments  apply with undiminished force to

what transpired in October.

          The September  9 motion sought  reconsideration of  the

underlying judgment.  Under  First Circuit precedent, an untimely

Rule  59(e) motion may be dismissed summarily by the trial court.

See, e.g., Rodriguez-Antuna, 871  F.2d at 2-3; Silk v.  Sandoval,
                                                                

435 F.2d 1266,  1267 (1st Cir.  1971).  But  the court, if it  so

elects, may use even a belated Rule 59(e) motion as a vehicle for

rethinking  its  original ruling,  so  long  as the  court  still

retains  jurisdiction over the case.  See, e.g., United States v.
                                                              

789 Cases  of Latex  Surgeon  Gloves, 13  F.3d 12,  14 (1st  Cir.
                                    

1993); Jusino, 875 F.2d at 989-90;  see also 11 Wright &  Miller,
                                            

supra,   2858 & n.22 (1973 & Supp. 1994).
     

          In  this instance,  the  lower court  chose the  former

option.  Even had the court chosen the latter option, however, an

equally unhappy fate would have awaited the movant.   In the last

analysis, the court  of appeals will overturn a  district court's

                                15

denial of a motion for reconsideration only if the record evinces

a clear abuse of discretion.  See Fragoso v. Lopez, 991 F.2d 878,
                                                  

888 (1st Cir. 1993); Weinberger v. Great Northern  Nekoosa Corp.,
                                                                

915 F.2d 518, 528-29 (1st Cir. 1991); Sun Pipe Line,  831 F.2d at
                                                   

25.   This is a steep  climb   and appellant  lacks the necessary

horsepower to attain such altitudes.

          In its motion, Precision asked that the order to compel

arbitration  be reexamined for  two reasons.   First, it asserted

that  the  court reached  an  erroneous  legal result,  pure  and

simple.  Insofar as the motion was predicated on this ground, the

court  appropriately   rejected  it:    a   trial  court,  having

considered  the parties' arguments and ruled on them, is under no

obligation  to repastinate  well-ploughed soil simply  because an

unsuccessful  litigant balks at taking  "no" for an  answer.  See
                                                                 

National  Metal  Finishing  Co. v.  BarclaysAmerican  Commercial,
                                                                 

Inc., 899  F.2d 119, 123  (1st Cir.  1990); Van Skiver  v. United
                                                                 

States, 952 F.2d 1241,  1243 (10th Cir. 1991), cert.  denied, 113
                                                            

S. Ct. 89 (1992).

          Appellant also requested reconsideration in light of  a

ruling  handed down  by  the National  Mediation  Board (NMB)  on

August 11,  1993, while ALPA's  motion for  summary judgment  was

pending in the district court.  This constituted new matter.  The

issue  before  the NMB  concerned  the  representation of  pilots

employed  by Precision  and by  an affiliated  airline.   The NMB

determined   that   the   two   airlines   comprised  a   "single

transportation  system" for collective  bargaining purposes under

                                16

the Railway Labor Act, 45 U.S.C.    151-188 (1988), and ordered a

representation   election.      Seizing   on   this  development,

appellant's  motion   posited  that  arbitrating   the  grievance

underlying this case with a representation election in the offing

would infringe upon the jurisdiction of the NMB.

          This  contention   comprises  more  bleat   than  wool.

Precision neglects  to mention that the  NMB's order specifically

provides  that  "[p]ending  resolution  of   this  representation

dispute,  ALPA's  certification  [as  the  collective  bargaining

representative for Precision's pilots] remains in effect."  Given

the  untimeliness  of  appellant's  motion and  the  NMB's  clear

statement  anent ALPA's  representational  authority, we  find no

hint of abused  discretion in the district court's order refusing

reconsideration.

                               III.
                                   

                            Conclusion
                                      

          We  need go  no further.7    When Precision  elected to

                    

     7    The current  version of Fed. R. Civ.  P. 5(e) provides,
          inter  alia,  that "[t]he  clerk  shall  not refuse  to
                     
          accept for filing any  paper presented for that purpose
          solely because it  is not presented  in proper form  as
          required  by   these  rules  or  any   local  rules  or
          practices."   Appellant  neither cited  this  rule  nor
          relied  on it in any way and has, therefore, waived any
          potential benefit which might accrue from it.  For this
          reason, we do not refer to the rule in the body of this
          opinion.   But we note that, in all events, the clerk's
          refusal to accept the noncompliant motion for filing in
          this case was backed by the judge's specific order, see
                                                                 
          Chronology,  supra, at  No.  4, leaving  the record  in
                            
          essentially the  same posture as though  the motion had
          been  received  and  then  stricken.   Any  error  was,
          therefore, harmless.

                                17

disregard  Local Rule  11(b),  it flew  headlong into  unfriendly

skies.   In the aftermath of this  pilot error, we lack appellate

jurisdiction  to review  the underlying  judgment on  the merits.

Substantively, then, our  scrutiny must be confined to the denial

of  two  post-judgment motions.    On  that circumscribed  basis,

Precision's appeal stalls.

Affirmed.
        

                                18